Citation Nr: 1026768	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for service-connected bilateral pes planus with bilateral hallux 
valgus and bilateral degenerative joint disease of the 
interphalangeal joints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to October 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In a December 2005 rating decision, the RO increased the 
evaluation for the service-connected bilateral pes planus with 
bilateral hallux valgus and bilateral degenerative joint disease 
of the interphalangeal joints disability from 10 to 30 percent 
disabling, effective September 17, 2004.  In accordance with AB 
v. Brown, 6 Vet. App. 35 (1993), the Veteran will generally be 
presumed to be seeking the highest rating available, and it 
follows that a partial grant of an increased rating does not 
terminate an appeal.  

FINDING OF FACT

The Veteran's bilateral foot disability is severe, manifested by 
objective evidence of mild pronation, pain on manipulation, and 
characteristic callosities; his disability is not pronounced, as 
it is not manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent 
for bilateral pes planus with bilateral hallux valgus and 
bilateral degenerative joint disease of the interphalangeal 
joints have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in letters dated in 
January 2005 and July 2008.  The claim was readjudicated in a 
supplemental statement of the case (SSOC) in June 2009.  
Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
afforded the Veteran examinations, and assisted the Veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.
     
Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 30 percent for his service-connected 
bilateral foot disability.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Discussion

In a July 1971 rating decision, service connection was granted 
and a ten percent disability evaluation assigned for pes planus. 

In September 2004, the Veteran submitted a claim for an increase.  
In the June 2005 rating action on appeal, the RO noted that the 
Veteran's condition had previously been evaluated as bilateral 
pes planus and assigned a single 10 percent rating.  Upon review 
of the medical evidence, the RO noted the progression of the 
Veteran's service-connected foot condition and granted service 
connection and assigned separate 10 percent ratings for bilateral 
pes planus with hallux valgus and degenerative joint disease of 
the interphalangeal joints, effective September 17, 2004, the 
date of claim.  The Veteran's service-connected foot disability 
was recharacterized as noted on the title page.  

In a December 2005 rating decision, the RO combined the Veteran's 
right and left foot disabilities and increased the evaluation 
from separate ten percent ratings to a single 30 percent rating, 
effective, September 17, 2004, the date of claim for increase.          

The Veteran's disability is current rating under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5276.  Under that DC, a 30 percent 
rating is warranted for a bilateral severe disability, 
demonstrating objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  A 
50 percent rating is warranted for a bilateral pronounced 
disability, demonstrating marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

In June 2005, the Veteran underwent a VA examination.  At the 
time, the Veteran reported that he had been suffering from pes 
planus since October 1970.  He further reported that he 
experienced pain and swelling while standing or walking.  Due to 
his pes planus, the Veteran indicated that he has developed 
calluses on the bottom and side of the feet with bone spurs.  He 
reported that his condition had resulted in three weeks of lost 
time from work per year.  

On examination, the Veteran's right foot revealed painful motion 
and tenderness.  There was pes planus present.  There was a 
moderate degree of valgus present, which could be corrected by 
manipulation.  The right foot did not demonstrate 
forefoot/midfoot malalignment.  Palpation on the right foot 
plantar surface revealed slight tenderness.  The right Achilles 
tendon revealed good alignment.  The Veteran's left foot did not 
reveal forefoot/midfoot malalignment.  Palpation on the left foot 
plantar surface revealed moderate tenderness.  The left Achilles 
tendon revealed good alignment.  Hallux valgus was present 
bilaterally, with a moderate degree of angulation with no 
resection of the metatarsal head present.  The Veteran had 
limitations with standing and walking due to his feet pain.  He 
required arch support, bilaterally.  His symptoms of pain were 
not relieved by the previously noted corrective shoe wear.  X-
rays of the left foot (non-weight bearing and weight bearing) 
demonstrated degenerative joint disease of the interphalangeal 
joints.  Right foot x-rays were abnormal (non-weight bearing and 
weight bearing); the findings showed degenerative joint disease 
of the interphalangeal joints.  The examiner noted the Veteran's 
diagnosis of bilateral, symptomatic pes planus, and concluded 
that his condition had progressed to bilateral pes planus with 
hallux valgus and bilateral degenerative joint disease of the 
interphalangeal joints.  

The report of an April 2006 private orthopedic examination 
included a diagnosis of bilateral hallux valgus.

In an October 2007 statement, the Veteran acknowledged his 
current 30 percent disability evaluation and indicated that he 
believes that his bilateral foot disability warrants a 50 percent 
rating, reporting that he has marked deformity, pain on 
manipulation or use, swelling on use or characteristic 
callosities, tenderness on the plantar surface, marked inward 
displacement, and spasms of the tendo Achilles.  The Veteran 
further indicated that he has used orthopedic shoes on several 
occasions, however, the shoes do not help to improve his 
condition.        

The Veteran underwent a second VA examination in May 2009.  At 
the time, the Veteran reported that he takes two to three pills 
of pain medication per week, namely, Advil.  He further asserted 
that he tries to wear good shoes and inserts due to his 
condition.  The Veteran indicated that he experiences pain and 
swelling while standing and walking, redness when at rest, 
fatigability while standing and walking, weakness while standing, 
and lack of endurance while standing; he experiences all of these 
symptoms bilaterally.  The Veteran denied flare-ups for his 
service-connected condition.      

Examination of the Veteran's left foot did not reveal evidence of 
painful motion, swelling, instability, or weakness.  There was 
evidence of abnormal weight bearing or tenderness.  As objective 
evidence of tenderness, the examiner noted the Veteran's 
complaint of pain on palpation of metatarsalphalangeal joints.  
As evidence of abnormal weight bearing, the examiner noted 
callosities.  Angulation and dorsiflexion at the first 
metatarsophalangeal joint and stiffness of joint demonstrated 
angulation less than 20 degrees, which the examiner noted was not 
diagnostic of hallux valgus.  There was no dorsiflexion or 
stiffness.  There was no evidence of claw foot or skin or 
vascular abnormality, nor was there evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  Achilles alignment 
was normal on non-weight bearing and weight bearing.  There was 
no malalignment of the forefoot.  There was midfoot malalignment, 
which was not correctable by manipulation, and manipulation was 
painful.  There was mild pronation.  An arch was present on non-
weight bearing, however, not present on weight bearing, and there 
was pain on manipulation.  Left heel valgus was to five degrees 
and correctable by manipulation.  There was no evidence of muscle 
atrophy or other deformity of the foot.  The Veteran's shoes were 
nearly new and without a wear pattern.  

Examination of the Veteran's right foot did not reveal evidence 
of painful motion, swelling, instability, or weakness.  There was 
evidence of abnormal weight bearing and tenderness.  As objective 
evidence of tenderness, the examiner noted the Veteran's 
complaints of pain on palpation of metatarsalphalangeal joints.  
As evidence of abnormal weight bearing, the examiner noted 
callosities.  Angulation and dorsiflexion at the first 
metatarsophalangeal joint and stiffness of joint demonstrated 25 
degrees valgus angulation.  There was no dorsiflexion or 
stiffness.  There was no evidence of claw foot or skin or 
vascular abnormality, nor was there evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  Achilles alignment 
was normal on non-weight bearing and weight bearing.  There was 
no malalignment of the forefoot.  There was midfoot malalignment, 
which was not correctable by manipulation, and manipulation was 
painful.  There was mild pronation.  An arch was present on non-
weight bearing, however, not present on weight bearing, and there 
was pain on manipulation.  Right heel valgus was to five degrees 
and correctable by manipulation.  There was no evidence of muscle 
atrophy or other deformity of the foot.  The Veteran's shoes were 
nearly new and without a wear pattern.  

The diagnosis was bilateral pes planus and hallux valgus; mild, 
right foot.  The examiner further reported that there is no 
radiographic or physical/objective evidence of degenerative joint 
disease of the interphalangeal joints.  The examiner lastly noted 
the Veteran's occupation as a currently employed production 
supervisor, indicating, that there are no significant 
occupational as a result of the bilateral pes planus or hallux 
valgus, right foot mild.  The examiner further commented that pes 
planus had a mild to moderate affect on some aspects of daily 
activities, but the hallux valgus had no effect.   

Upon review of the evidence of record, the Board finds that the 
Veteran does not warrant a disability rating in excess of 30 
percent for his service-connected bilateral bilateral pes planus 
with bilateral hallux valgus and bilateral degenerative joint 
disease of the interphalangeal joints under DC 5276.  There is no 
evidence of marked pronation; the May 2009 VA examination report 
showed mild pronation, bilaterally.  There is no evidence of 
extreme tenderness on the plantar surfaces; the June 2005 
examination noted mild to moderate tenderness.  There is also no 
evidence of marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation; Achilles alignment was normal 
bilaterally.  The findings do not more closely approximate 
pronounced disability.  As there is no evidence of claw foot, DC 
5278 is not for application.  Thus, assignment of a 50 percent 
rating is not warranted. 

Extraschedular Considerations

The Veteran has indicated that his service-connected bilateral 
foot condition has prevented him from working for several weeks 
during the year.  Specifically, during the June 2005 VA 
examination, he reported that his foot disability has caused him 
to miss three weeks of work per year.  As such, the Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Here, the record does not establish that the rating 
criteria are inadequate for rating the Veteran's service-
connected bilateral foot condition.  The discussion above 
reflects that the symptoms of the Veteran's disability, including 
orthopedic manifestations, are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

Entitlement to a disability rating in excess of 30 percent for 
bilateral pes planus with bilateral hallux valgus and bilateral 
degenerative joint disease of the interphalangeal joints is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


